Application for peremptory order of mandamus to compel the State Civil Service Commission to certify petitioner as eligible for appointment as a court attendant. She was the confidential clerk of a justice of the Supreme Court, and makes this application upon the theory that while section 172 of the Judiciary Law provides only for certifying “ a confidential attendant ” to a judge it also includes a confidential clerk, and that there is no distinction between the two positions. Section 160 of the Judiciary Law authorizes the appointment of a confidential clerk by each Supreme Court justice. Other and different sections provide for the appointment of “ confidential court attendants ” by certain of the justices within the State. Order denying application for peremptory mandamus unanimously affirmed. Present — Hill, P. J., Rhodes, MeNamee, Bliss and Heffernan, JJ.